
	

114 S3265 IS: To improve rail passenger safety by prohibiting individuals convicted of driving under the influence from holding a license or certification authorizing them to operate a commuter train.
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3265
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To improve rail passenger safety by prohibiting individuals convicted of driving under the
			 influence from holding a license or certification authorizing them to
			 operate a commuter train.
	
	
 1.Disqualification of commuter train operators who have been convicted of driving under the influenceSection 20135 of title 49, United States Code, is amended— (1)in subsection (b)—
 (A)by redesignating paragraphs (5) and (6) as paragraphs (7) and (8), respectively; and (B)by inserting after paragraph (4) the following:
					
 (5)shall prohibit the issuance of a license or certification authorizing the holder to operate a commuter train to any individual whose motor vehicle operator’s license was denied, canceled, revoked, or suspended by a State within the most recent 5-year period due to an offense described in section 30304(a)(3)(A);
 (6)shall revoke the license or certification authorizing the holder to operate a commuter train of any individual described in paragraph (5);
						; and
 (2)by adding at the end the following:  (e)Effect on State or commuter railroad standardsNothing in this section may be construed to prohibit a State or a commuter railroad from implementing standards for commuter train operators that are more stringent than the requirements set forth in subsection (b)..